                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

JASON DEON PALTON                                                          PLAINTIFF
ADC #095164

v.                         CASE NO. 5:18-CV-00179 BSM

WILLIAM STRAUGHN, et al.                                                 DEFENDANTS

                                       ORDER

      United States Magistrate Judge Patricia S. Harris’s partial recommended disposition

[Doc. No. 61] is adopted and the motion for summary judgment filed by defendants

Eugene Lee and Dana Haynes [Doc. No. 48] is granted. Plaintiff Jason Deon Palton’s

claims against Lee and Haynes are dismissed without prejudice.

      IT IS SO ORDERED this 21st day of February 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
